DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1. Claims 1-4, drawn to a hopper tee, classified in F16L41/021.
2. Claims 5-8 drawn to a method a repairing the hopper tee having a damaged polymer liner, classified in B21D39/03.
3. Claims 9-13, drawn to a method of repairing a modular hopper tee having a damaged polymer adapter, classified in B23P6/00.
The inventions are independent or distinct, each from the other because:
Inventions 1 and 2-3 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In this instant, such is evidence by the two distinct processes which can be used with the apparatus claim(s); for example: claim 5, “installing a second liner within the hopper tee”, and claim 9, “coupling a second polymer adapter to and between the hopper tee and the pipe”.
The inventions of Groups 2 and 3 are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art due to their recognized divergent subject matter, the subject matter diverge because one invention is drawn to a hopper tee, while another invention is drawn to a method a repairing the hopper tee having a damaged polymer liner, and yet another invention is drawn to a method of repairing a modular hopper tee having a damaged polymer adapter, additionally, the inventions would have different fields of search, as illustrated above by the different class/subclass presented for each different invention listed above, a different text search and search queries would be required to encompass the different claim language presented in each of the inventions listed above, furthermore, an examination burden exists because the patentably distinct inventions listed above would require writing different rejections for each of the listed different inventions, responding to different arguments for the different inventions, and the time allotment required for reading, understanding, and investigating the different inventions and their associated claim(s).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
07/31/2021


/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679